Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-5 and 9-11 are pending. Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2020. Accordingly, claims 1-3 and 8-11 are under examination.

Election/Restrictions
Applicant elected the immediately below specie for examination. 
    PNG
    media_image1.png
    40
    533
    media_image1.png
    Greyscale

The elected specie was found to be free of the art.
Per the MPEP 803.02.III.C.2., the examiner picks the next specie to examine, per the MPEP. MPEP 803.02.III.C.2.  “If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species” .

Withdrawn rejections

The 102(a)(1) rejection of claims 1-3 and 9-11 as anticipated by de Mayo et al. (Biphasic photochemistry: Water interaction in functionalized micelles, Tetrahedron Letters Volume 22, Issue 6, Pages 509-512, Published 1981) in the final mailed 02/03/2021 is withdrawn. The amendments to claim 1 have overcome the rejection.
The 102(a)(1) rejection of claims 1-3 and 8-11 as anticipated by ‘113 (US Patent 4,075,113) in the final mailed 02/03/2021 is withdrawn. The amendments to claim 1 have overcome the rejection.
The following newly applied objections and 112(a), 112(b) and 102(a)(1) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The amended abstract filed 09/19/2019 does the abstract include a use per the MPEP.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is objected to for reciting the phrase “, wherein R5 is defined as described above”. This phrase is redundant. Appropriate correction is required. This objection can be overcome by deleting the objected phrase. Moreover, the word “above” does not signify where R5 is being defined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 9-11 are directed to the formula [Chem. 1], wherein variables R2-R4, A and L are defined as optionally having a “substituent”. The word substituent is not an art recognized term and thus does not supply any structural characteristics. 
The specification exemplifies (paragraph 18) the word “substituent” as a group, which can replace another atom or group unless otherwise mentioned and goes on to list examples of substituents. 
The examples of the word “substituent” are open-ended which encompasses countless compounds and their unknown structures. Therefore, the structure of the instant substituents and formula [Chem. 1], which contains the substituents are indefinite.
Claim 1 is directed to the limitation “other than the carbonyl groups in………….   –NR6CO-B-,”.  It is unclear what species are excluded as a result of this limitation. This renders the claims indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The Determination of Sufficient Written Description (MPEP 2163 II 3) indicates, “Possession may be shown in many ways. For example, possession may be shown by describing an actual reduction to practice of the claimed invention.” 
Claims 1-3 and 9-11 are directed to the formula [Chem. 1] with optional substituents. The word substituent is not an art recognized term and thus does not supply any structural characteristics. Due to the undefined nature of “substituent”, the formula [Chem. 1] contains countless amounts of undefined compounds.  
Accordingly, there is insufficient written description encompassing the untold amounts of compounds encompassed by the instant claims.  Vas-Cath Inc. v. Mahurkar, Vas-Cath).
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004)
After a review of the instant disclosure, it was found that only approximately 60 individual compounds are exemplified on pages 11-13. These compounds do not appear to have any examples of the “substituents”.  Per Amgen, Inc. v. Chugai Pharm.Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) “It is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
            In the absence of the structures, spectroscopic data and/or processes to prepare the untold amounts of compounds being claimed, one of skill in the art would reasonably conclude that the disclosure fails to provide the identity of the countless amounts of compounds encompassed by the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-11 is/are rejected under 35 U.S.C. 102(a) as being anticipated by ‘649 (US Patent 3,809,649, Patent date 05-1974).

649 discloses (column 9, Example 6) the below compound, calcium acetopalmitate.

    PNG
    media_image2.png
    88
    677
    media_image2.png
    Greyscale

Wherein variables n and q are 7 and 8 respectively, p is zero, R2 and R4 are hydrogen, R1 is methyl, L is a bond (claim 3) and A is –COOX and X is alkaline earth metal (claim 1 and 9). The compound contains 30 or fewer carbons (claim 2) and contains 10 to 30 carbon atoms total (claim 11).
Claim 10 is directed to a property of the instant compound – an aqueous dispersant. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-3 and 9-11 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628